Citation Nr: 1819897	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a bilateral shoulder condition.

3. Entitlement to service connection for a bilateral knee condition.

4.  Entitlement to service connection for a bilateral hip condition.

5.  Entitlement to service connection for pseudofolliculitis barbae (claimed as recovering bumps on scalp / scalp itch).

6.  Entitlement to service connection for bilateral foot itch and pain.

7.  Entitlement to service connection for cold injury residuals (claimed as Raynaud's phenomenon).

8.  Entitlement to service connection for a testicular condition, to include jock itch and groin pain.

9.  Entitlement to service connection for dermatitis or eczema of the bilateral hands (claimed as bumps on hands and burning).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection.  During the pendency of appeal, jurisdiction transferred to Detroit, Michigan.

The issues of service connection for bilateral shoulder and bilateral knee disabilities  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 27, 2017, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for service connection for migraine headaches.

2.  The weight of the evidence is against a finding that the Veteran has a chronic bilateral hip disability, pseudofolliculitis barbae, a bilateral foot disability manifested by foot itch and pain, or groin pain.

3. The weight of the evidence supports a finding that the Veteran has cold injury residuals (claimed as Raynaud's phenomenon) and a testicular condition (claimed as jock itch) which began during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.   The criteria for service connection for a bilateral hip condition, pseudofolliculitis barbae, bilateral foot itch and pain, and groin pain have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for cold injury residuals (claimed as Raynaud's phenomenon) and a testicular condition (claimed as jock itch) have been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran testified at his November 2017 Board hearing that he would like to withdraw his appeal for migraine headaches, therefore, there remains no allegation of error of fact or law for appellate consideration regarding migraine headaches.  Accordingly, the Board does not have jurisdiction to review the issue on appeal and it is dismissed.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Veteran was afforded two VA examinations in connection with his claim; and neither the Veteran, nor his representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Service Connection

The Veteran initiated a claim for service connection in December 2009, slightly more than a year after separating from service, asserting all claimed conditions should be service connected.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; or based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought. 
Initially, the Board notes the Veteran was diagnosed with several conditions while in service, to include tinea cruis (jock itch) in October 2004 and Raynaud's syndrome in December 2007, which was found to be mildly positive on the right ring finger.  A disability has not been shown for the claimed conditions of the bilateral hips; pseudofolliculitis barbae (claimed as recovering bumps on scalp / scalp itch); bilateral foot itch and pain; groin pain; or dermatitis or eczema of the bilateral hands (claimed as bumps on hands and burning).

A November 2009 treatment record indicates the Veteran received emergency room treatment for complaints of a rash.  He was noted to have abnormal integument demonstrated by minimal dry flaky erythema of the groin, base of penis consistent with tinea.  Papules were also noted.  The clinical impression was tinea cruis (jock itch) and xerosis (dry skin).  He was given medication and discharged.  

The Veteran was afforded a VA examination in March 2010.  The examination indicated no evidence of a current disability.  Specifically, the examiner noted that the Veteran's hips were normal in all maneuvers related to extension, flexion, internal and external rotation, and anatomical position.  Imaging revealed no evidence of fracture, dislocation, or significant degenerative changes.  The Veteran reported his hip symptoms existed prior to entering military service and were amplified during basic training.  The Veteran reporting experiencing a waxing and waning of achiness in his hips, at times experiencing cracking, during his military career.   

A separate March 2010 VA examination was provided for the other claimed conditions.  The examination indicated no evidence of a current disability.  Specifically, the examiner noted the Veteran had no active rash across the entire body, an absence of bumps on the hands, and an absence of scaring or disfigurement.  The examiner noted minimal pigmentation in the groin area.  The examiner did note that the Veteran experienced a rash while in service on occasion, in 2004 and again in 2008, each eventually clearing.  The condition was noted as intermittent and not continuous.  There was no indication that the Veteran currently experienced Raynaud's phenomenon.  Examination of the extremities showed no clubbing, cyanosis or significant skin changes.  Motor strength was 5/5, and sensation testing was intact in upper and lower extremities.  

The remaining medical evidence of record shows no indication of complaints or treatment for a bilateral hip condition, pseudofolliculitis barbae, bilateral foot itch and pain, cold injury residuals, or eczema at the time of claim filing, or during, or contemporaneous, with the pendency of the claim period.  Notably, VA treatment records from 2012 to 2016 indicate complaints of knee and shoulder pain, but no indication of other conditions.  2012 treatment indicates the Veteran is a normal healthy male, who is able to sit, stand, and ambulate without difficulty.  The record notes specific negatives for joint pain or stiffness, rash or skin lesions, or change in coordination. 

The Veteran's testimony at his November 2017 Board hearing did not indicate a current disability related to his bilateral feet, bilateral hips, or hand rash / fungus.  Instead, testimony indicates the Veteran experiences pain related to his feet and hips and that the hand and foot rashes resolved since service.  Regarding his Raynaud's phenomenon, testicular rash, and psuedofocollitus barbae, the Veteran testified that he experiences hand pain and stiffness when temperatures are significantly cold, off and on testicular rash, and scars on the back of his scalp from getting his hair cut in service.  

The Board acknowledges that the Veteran was diagnosed with several conditions during active service, including Raynaud's syndrome, eczema, jock itch, and benign scrotal pain.  The Veteran is found competent to report observable symptomatology such as pain, bumps, and itching.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the determination of whether the Veteran experiences a current disability for VA purposes is governed by medical evaluation and the application of VA regulations, and the Veteran is not shown to have the medical training or expertise to conduct such testing.  The Board notes that pain, without underlying pathology does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Further, the treatment of record indicates significant concern over shoulder and knee problems with no indication of limitation or difficulty related to the other claimed conditions (other than a testicular condition, claimed as jock itch) since application for service connection.  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed, or during, or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the medical evidence, including VA treatment records, and the VA examination report, fail to show that the Veteran experiences a current disability of the bilateral hips; pseudofolliculitis barbae; bilateral foot itch and pain; groin pain; or dermatitis or eczema of the bilateral hands.  Congress has specifically limited service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for the claimed conditions (other than a testicular condition, claimed as jock itch and Reynaud's syndrome) is denied.  

Regarding claims for a testicular condition (claimed as jock itch) and Raynaud's syndrome, the Board finds the Veteran's testimony regarding his post-service symptoms, coupled with his in-service diagnosis and treatment of both conditions, persuasive and sufficient to substantiate the claims of service connection. 


ORDER

The appeal for service connection for migraine headaches is dismissed.

Service connection for a bilateral hip condition is denied.

Service connection for pseudofolliculitis barbae is denied.

Service connection for bilateral foot itch and pain is denied.

Service connection for groin pain is denied.

Service connection for dermatitis or eczema of the bilateral hands is denied.

Service connection for cold injury residuals (claimed as Raynaud's phenomenon) is granted.

Service connection for jock itch is granted.  


REMAND

Service treatment records indicate that the Veteran complained of joint popping with regard to his shoulders.  Additionally, the Veteran's private medical records include August and September 2013 MRIs of the left and right shoulders.  The impression was supraspinatus tendinopathy with minimal effusion.  Fine subacromial bursitis was noted in the right shoulder.  Small sibcoracoid bursitis was noted in the left shoulder.  VA treatment records also indicate complaints of shoulder pain, popping, and cracking.  A June 2016 treatment record indicates shoulder pain with reduced range of motion with an unclear etiology.  The physician noted possible ligamentous instability around the joint and referred the Veteran to physical therapy.

Similarly, with regard to the Veteran's knee, service treatment records indicate complaints of bilateral knee pain.  Specifically that the Veteran experienced swelling and knee pain after running.  While in service he was diagnosed with patellofemoral syndrome.  This condition was noted as possibly secondary to functional flat feet.  The Veteran's private medical records include an August 2013 MRI of the left knee.  The impression was a Grade I-II signal tear of the posterior horn of the medial meniscus and mild joint effusion.  A September 2013 MRI of the right knee indicates a torn posterior horn of the medial meniscus with mild joint effusion.  VA treatment records also indicate complaints of knee popping and locking, with a history of surgery for a fractured patella.  

The Board notes that the record also contains a March 2010 VA examination indicating that the Veteran has normal shoulders and knees, bilaterally. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the Veteran's shoulder and knee conditions.

The examiner should determine whether the Veteran has a knee and/or shoulder disability.  If any disability is diagnosed, the examiner answer the following questions:

a)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral shoulder condition either began during or was otherwise caused by his military service, to include in-service symptomatology of popping?  Why or why not? 

b) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disability either began during or was otherwise caused by his military service?  Why or why not? 

2.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and afford the Veteran a reasonable opportunity to respond before returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


